DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending.
Applicants have amended the claims.
Response to Arguments
Applicant’s arguments, see arguments/remarks pages 6-14, filed 10/8/2021, with respect to the 112 rejections, the 103 rejections, and the double patenting rejections have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
In regards to the previous 112 rejection of claims 2-9, the latest amendment have corrected the issues and the rejection of the claims based upon 35 USC are now withdrawn.
In regards to the previous rejection of the claims under obviousness double patenting, after further reconsideration of the claimed features, it is persuasive in light of the applicant’s arguments.  Here, the features of the instant application are drawn to forming adhesive thread drawing process and in which the polyurethane particles are formed to a semi liquid status and further, the polyurethane particles are melted and coated to an outer periphery of the yarn to form a preliminary thread.  This claimed feature is distinct from the claims of the copending application including 16/559,836 which is directed towards a thread drawing process and the polyurethane is used to 
In regards to the previous rejection of claims 1-9 under 35 USC 103.  After further reconsideration of the Wienhold (US 2013/0236583), Wiezer (US 4476302), Peabody (US 4116924) and Nardkani (US 2010/0215895) references.   The Wiendhold reference only teaching of the hot melt extrusion for polyurethane particles in a thread molding machine, cooling, stretch extension, and lacks teaching of the specific features of the polyurethane particles used in melting for the outer periphery in forming an adhesive thread.  Wiezer only teaches of the weight proportion with polyurethanes in preparation of a polymer.  While Peabody only teaches of the heating of the temperature for granules and lacks teaching of the adhesive thread drawing process.  The Nardkani reference only teaches of the extruder, filament, and quenching.
Meanwhile, Parikh (US 2019/0071796) regards to the tedron high strength yarn, and lacks teaching of the adhesive thread drawing process.  Lastly, Bourgoyne (US 2016/0096320) teaches only of the heat pipe and blower elements for a dryer and lacks teaching of the claimed process.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The prior art of record fails to teach of the adhesive thread drawing process having the steps that include the step of mixing and stirring the coupler and thermoplastic polyurethane particles, the step of first drying, that includes to make the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
See attached PTO-892 form and further of relevant note:
Murakami (US 2013/0270812) teaches of in [0010] regarding adhesive layer formed on the surface of threads, though for cellulose fibers forming the paper.
Knauseder (US 2002/0148551) teaches of the formation of highly viscious adhesive threads, see [0100].
Ziemek (US 4531991) teaches of hot melting adhesive, that is applied in the format of a thread, see Col. 3, lines 52-55.
Onogi (US 2020/0362475) teaches in [0002] of the formation of hot-melt adhesive fiber, which is made of copolyester having melting point of 100-160 degree C and can withstand post processing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL S LUK/Examiner, Art Unit 1744